Citation Nr: 1624268	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1971 to July 1973.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This issue was previously remanded by the Board in October 2014 and November 2015 for further evidentiary development.

The Veteran submitted a January 2016 waiver of AOJ consideration of additional evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

Dupuytren's contracture was not manifest in service and is not attributable to service.


CONCLUSION OF LAW

A bilateral hand disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in November 2015.  The Board instructed the RO to send a letter to the Veteran requesting authorization for previously identified private treatment records and after appropriate development readjudicate them claim. 

VA sent the Veteran a December 2015 letter requesting authorization to the relevant private treatment records.  The Veteran did not respond to this letter.  The issue was then readjudicated in a January 2016 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA's duty to notify was satisfied by May 2011 and July 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  VA has made multiple attempts to obtain private treatment records identified by the Veteran.  However, as noted in the November 2015 remand, VA was informed by the identified private physician that there were no treatment records for the Veteran during the dates specified by the Veteran on an August 2015 Form 21-4142.  VA attempted to clarify the treatment dates with the Veteran in a December 2015 letter, to which the Veteran did not respond.  Thus, the Veteran has failed to provide VA with such records, or in the alternative, further information and authorization to obtain such records, despite being provided with proper notice and adequate time to do so.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA hand examination in September 2015 and the examiner provided a September 2015 addendum opinion.  The Veteran has not argued, and the record does not reflect, that the September 2015 examination when viewed in concert with the addendum opinion is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided well-reasoned and adequately supported opinions. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


III.  Service Connection for a Bilateral Hand Disability

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Veteran has noted been diagnosed with a bilateral hand condition which is identified as "chronic" under § 3.309(a).  As a result, these provisions are not applicable.
The Veteran claims that his bilateral hand condition is due to his duties as a parachute rigger and 40 to 50 jumps he made as a result of his MOS.  The Veteran specifically alleged in his September 2011 Notice of Disagreement that his hands have continually hurt since service due to the "tight packing procedures" as the packing of parachutes required significant force.   

The Veteran is competent to report that he experiences pain in his hands and he is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. 

The record reflects that the Veteran served on active duty from July 1971 to July 1973.  Service treatment records do not document any treatment, complaints, diagnoses, or other abnormal findings with respect to the hands.  The Veteran's separation examination disclosed that the upper extremities, to include strength and range of motion were normal.  He denied a history of swollen or painful joints.

In June 2004, he was seen at a VA facility for complaint of numbness of the fingers of 3 years duration.

At the Veteran's September 2015 VA examination he was diagnosed with dupuytren's contracture, specifically of the right ring finger and the left ring and little fingers.  At the time of examination, the examiner noted that the condition was not service connected, not secondary to service, and not aggravated by service.  The examiner further notes that the Veteran's service treatment records contain no objective evidence of clinical involvement of the upper extremities and that the first post-service medical record was a June 24, 2004 complaint of bilateral hand numbness.  The Veteran was consulted for an August 2014 EMG, but failed to appear.  The examiner addresses the Veteran's contention that he injured his hands packing parachutes by stating that riggers are equipped with tools to minimize occupational trauma due to repetitive stress injuries.  The examiner concluded that there "is no evidence of [a] chronic or on-going medical condition associated with and/or aggravated by [the] Veteran's military service."  

In the examiner's September 2015 addendum opinion, he clarified that dupuytren's contractures are an age related process, "involving those primarily of northern European descent in their 4th and 5th decade of life."  The examiner notes that the contractures were not noted at the Veteran's June 2004 treatment for hand numbness and there is no objective evidence of a follow up.  The examiner explained that the contractures "are not a traumatic or overuse process," and noted that parachute riggers would necessarily have the index fingers involved as well.  As previously noted, only the Veteran' ring and little finger of the left hand and ring finger of his right hand are involved.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the September 2015 VA examiner's opinion that the Veteran's dupuytren's contracture is not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that his hands have hurt since service.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not indicated that a medical professional previously diagnosed him with a hand disorder during service.  In regard to the post service report that he has had problems since service, we find such assertion inconsistent with the contemporaneous record and such assertion is not credible.  His report is inconsistent with his denial of pertinent pathology at separation, the separation examination disclosing that the upper extremities were normal and the 2004 report for treatment purposes that symptoms of any kind dated back only three years, rather than an in-service history. 

The Veteran's recent post service lay statements are far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

In sum, there is no reliable evidence linking the remote finding of dupuytren's contracture to service.  The contemporaneous records establish that the Veteran's upper extremities and joints were normal at separation, he denied a pertinent history at separation, there was no objective medical evidence of hand pain until June 2004, at the time of the 2004 evaluation he reported a recent history rather than an in-service history, the Veteran's dupuytren's contracture did not manifest until many years after separation from service, and the disorder is age related and is not due to trauma or overuse.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of on-going symptoms since service.

The more probative evidence establishes that the remote onset of dupuytren's contracture is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.




ORDER

Entitlement to service connection for a bilateral hand disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


